Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 3, Fig. 2 and 5, with claims 1-20 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that the office action fails to identify any particular characteristics and a substantial burden.  This is not found persuasive because the mere fact that the claims are directed to 8 different embodiments are self-evident that substantial burden is involved if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEYER (US 20140201042 A1) in view of Jones et al (US 20180046975 A1).
Regarding claim 1, MEYER discloses a system [e.g. FIG. 1] comprising: a circuit board [e.g. [0070-0072]; controller hardware]; and a rack [e.g. FIG. 1] comprising: a base [e.g. FIG. 1-2; shelf bottom part] for providing a space to position the circuit board [e.g. 28]; a panel [e.g. FIG. 2; back panel] coupled to the base and extending upwards from the base; a shelf [e.g. FIG. 1; shelf] that provides a first region [e.g. FIG. 2 and 8; regions] to position a first weight sensor [e.g. 30a] and a second region [e.g. FIG. 2 and 8; regions] to position a second weight sensor [e.g. 30b], wherein the shelf extends from the panel [e.g. FIG. 1-2]; a first weight board operably coupled to the first weight sensor [FIG. 2] and configured to assign location to the first weight sensor corresponding to the first region of the shelf where the first weight sensor is positioned [e.g. FIG. 2; rear region]; a second weight board operably coupled to the second weight sensor and configured to assign a location to the second weight sensor corresponding to the second region of the shelf where the second weight sensor is positioned [e.g. FIG. 2; front region]; and a bus wire [e.g. 25] for connecting the first weight board and the second weight board to the circuit board, wherein: a first wire [e.g. FIG. 2-3; wires connecting sensor 30a] connected to the first weight board extends from the first weight board outwards from the first region [e.g. FIG. 2]; a second wire [e.g. FIG. 2-3; wires connecting sensor 30b] connected to the second weight board extends from the second weight board outwards from the second region [e.g. FIG. 2]; and the first wire and the second wire are aggregated to form the bus wire that connects to a port on the circuit board [e.g. connector 29]; the circuit board is configured to determine from which weight sensor a signal [e.g. signal from sensor 30a] is originated based at least in part upon location of the first weight sensor and the second weight sensor; if the circuit board receives a first signal [e.g. signal from sensor 30a]  comprising the location, the circuit board determines that the first signal is originated from the first weight sensor; and 67794892ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0239USSN 17/104,713 3 if the circuit board receives a second signal [e.g. signal from sensor 30b] comprising the second address number, the circuit board determines that the second signal is originated from the second weight sensor.
                It is noted that MEYER differs to the present invention in that MEYER fails to explicitly disclose the detail weight sensor information.
                However, Jones teaches the well-known concept of assigning address number to the weight sensor corresponding to the region of the shelf where the weight sensor is positioned [e.g. FIG. 2; weight sensors for shelf number 210].
Jones as above, in order to provide increased user interaction performance and efficiency in managing the inventory environment [See Jones; [0015]].
             Regarding claim 2, MEYER and Jones further disclose the base comprises: a bottom surface [e.g. FIG. 3; 40]; a first side surface coupled to the bottom surface of the base [MEYER: e.g. 11], the first side surface of the base extends upwards from the bottom surface of the base [MEYER: e.g. FIG. 3]; a second side surface coupled to the bottom and first side surfaces of the base [MEYER: e.g. FIG. 3; left side surface], the second side surface of the base extends upwards from the bottom surface of the base; a third side surface coupled to the bottom and second side surfaces of the base [MEYER: e.g. right side surface of S], the third side surface of the base extends upwards from the bottom surface of the base; a top surface coupled to the first, second, and third side surfaces of the base such that the bottom and top surfaces of the base and the first, second [MEYER: e.g. 30], and third side surfaces of the base define the space [MEYER: e.g. FIG. 3], the top surface of the base defining a first opening into the space [MEYER: e.g. FIG. 1 and 3]; and a drawer positioned within the space, the circuit board positioned within the drawer [e.g. MEYER:  FIG. 1 and 3; 28]; the shelf is coupled to the panel such that the shelf is positioned vertically higher than the base and such that the shelf extends away from the panel MEYER: [e.g. MEYER:  FIG. 1], the shelf comprising a bottom surface bottom surface], a front surface that extends upwards from the bottom surface of the shelf [e.g. MEYER:  FIG. 1 and 3; 11], and a back surface that extends upwards from the bottom surface of the shelf [e.g. back surface], the back surface of the shelf coupled to the panel, the back surface of the shelf defining a third opening, a portion of the third opening aligning with a portion of the second opening [e.g. MEYER: FIG. 3]; the first weight sensor is coupled to the bottom surface of the shelf and positioned between the front surface of the shelf and the back surface of the shelf, and second weight sensor coupled to the bottom surface of the shelf and positioned between the front surface of the shelf and the back surface of the shelf [e.g. MEYER: FIG. 1 and 3; Jones: FIG. 2].  
             Regarding claim 3, MEYER and Jones further disclose the circuit board is further configured to: determine whether the first signal is valid by determining whether the first signal comprises the first 
             Regarding claim 5, MEYER and Jones further disclose the first weight board is further configured to: digitize first sensor data indicative of a weight of an item received from the first weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4]; and67794892ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0239USSN 17/104,7135assign a first timestamp to the first signal when the first signal is arrived at the first weight board [e.g. Jones: a timestamp with the detected sensor]; the second weight board is further configured to: digitize second sensor data indicative of a weight of an item received from the second weight sensor and assign a second timestamp to the second signal when the second signal is arrived at the second weight board [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors].  
             Regarding claim 6, MEYER and Jones further disclose the first weight board is configured to communicate [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2], to the circuit board through the first wire, the first signal comprising the first address number and first sensor data indicating a first weight within the first region of the shelf experienced by the first weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors for shelf number]; and the second weight board is configured to communicate, to the circuit board through the second wire, the second signal comprising the second address number and a second sensor data indicating a second weight within a second region of the shelf experienced by the second weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors for shelf number].  
             Regarding claim 7, MEYER and Jones further disclose a weight server, the circuit board is further configured to communicate, to the weight server, a third signal comprising the first signal and the second signal [e.g. MEYER: FIG. 3; 25; FIG. 9; data server; Jones: FIG. 1 and 8; server].  

             Regarding claim 9, MEYER and Jones further disclose the weight server is configured to, from the third signal: determine that a first item in the first region of the shelf was removed based at least in part upon the first address number of the first weight sensor positioned in the first region of the shelf [e.g. FIG. MEYER: 2-3 and 11; Jones: FIG. 2 and 7]; and67794892ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0239USSN 17/104,7136determine that a second item in the second region of the shelf was removed based at least in part upon the second address number of the second weight sensor positioned in the second region of the shelf [e.g. MEYER: FIG. 2-3 and 11; Jones: FIG. 2 and 7].
	Regarding claim 10-14, 16-18 and 20, this is a system that includes same limitation as in claim 1-5, 6-8, and 9 above respectively, the rejection of which are incorporated herein.
             Regarding claim 19, MEYER and Jones further disclose communicate the third signal to the weight server via an ethernet connection if the ethernet connection is established [e.g. Jones: FIG. 2 and 8; a wired network]; communicate the third signal to the weight server via a wireless connection if the ethernet connection is not established and the wireless connection is established [e.g. MEYER: FIG. 2 and 9; Jones: FIG. 2 and 8; wireless network communication]; and communicate the third signal to the weight server via a universal serial bus connection if the ethernet connection and the wireless connection are not established and the universal serial bus connection is established [e.g. Jones: FIG. 2 and 8; USB port].
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEYER (US 20140201042 A1) in view of Jones et al (US 20180046975 A1) and Shimizu (US 20150109105 A1).
             Regarding claim 4, MEYER and Jones further disclose the first weight sensor producing a first electric current [e.g. electric current through pairs of 33 and 34] based on a force experienced by the load cell [e.g. MEYER: FIG. 2 and 4-6]; but MEYER and Jones fail to explicitly disclose four load cells of the weight sensor.
            However, Shimizu teaches the well-known concept of a weight sensor [e.g. FIG.1; weight sensor] comprises: a first load cell configured to produce a first electric current [e.g. electric current through the load cell] based on a force experienced by the first load cell [e.g. FIG. 1; front left 19]; a second load cell 
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the weight sensing system disclosed by MEYER to exploit the well-known weight sensor arranging technique taught by Jones and the well-known weight measurement technique taught by Shimizu as above, in order to provide increased user interaction performance and efficiency in managing the inventory environment [See Jones; [0015]] and high level accuracy weight meter [See Shimizu; [0005]].
             Regarding claim 15, MEYER, Jones and Shimizu further disclose the first weight sensor comprises a first corner, a second corner, a third corner, and a fourth corner; the first load cell is positioned a first distance from first corner [e.g. Shimizu: FIG. 1; front left 19]; the second load cell is positioned a second distance from the second corner [e.g. Shimizu: FIG. 1; front right 19]; the third load cell is positioned a third distance from the third corner [e.g. Shimizu: FIG. 1; rear left 19]; and the fourth load cell is positioned a fourth distance from the fourth corner [e.g. Shimizu: FIG. 1; rear right 19], the first distance, the second distance, the third distance, and the fourth distance are substantially the same [e.g. Shimizu: FIG. 1; 19]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Margalit (US 20130284806 A1).
Gary et al (US 9911290 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483